769 N.W.2d 229 (2009)
Elizabeth DAWE, Plaintiff-Appellant/Cross-Appellee, and
Blue Cross Blue Shield of Michigan, Intervening Plaintiff,
v.
DR. REUVAN BAR-LEVAV & ASSOCIATES, P.C., Estate of Dr. Reuvan Bar-Levav, M.D., and Dr. Leora Bar-Levav, M.D., Defendants-Appellees/Cross-Appellants.
Docket No. 137092. COA No. 269147.
Supreme Court of Michigan.
August 3, 2009.

Order
On order of the Chief Justice, the motion by plaintiff-appellant for extension of *230 the time for filing her brief is considered and, it appearing the brief was filed July 28, 2009, the time for filing is extended to that date.